Citation Nr: 1140400	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  07-24 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to an increased rating for chronic bronchitis with emphysema, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to May 1967.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2005 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for asbestosis and a rating in excess of 30 percent for chronic bronchitis with emphysema.  He perfected a timely appeal to that decision.  

In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) sitting at the RO.  A transcript of this hearing has been prepared and associated with the claims folder.  At the hearing, the Veteran submitted additional evidence along with a waiver of original jurisdiction.  38 C.F.R. § 20.1304 (2010).  

At his personal hearing, the Veteran raised a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447(2009).  That issue, however, has not been adjudicated by the RO, so it is referred to the RO for appropriate development and consideration.  See Bruce v. West, 11 Vet. App. 405(1998) (issues that are raised for the first time on appeal should be referred to the RO for initial adjudication).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  



FINDINGS OF FACT

1.  There is no evidence of a current diagnosis of asbestosis or an asbestos-related disease.  

2.  The Veteran's chronic bronchitis with emphysema is currently manifested by FEV-1 of 56 percent predicted and a FEV-1/FVC of 79 percent predicted.  


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  

2.  The criteria for a rating in excess of 30 percent for chronic bronchitis with emphysema have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6600 and 6604 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

With respect to the issue of entitlement to an increased rating for chronic bronchitis and emphysema, a November 2004 letter was issued prior to the June 2005 rating decision.  While the notice provided to the Veteran in March 2007 was not given prior to the first RO adjudication of the issue of entitlement to service connection for asbestosis, the notice as provided by the RO prior to the transfer and recertification of the case to the Board complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  Therefore, the Board is satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.  The Veteran has been afforded examination on the issue of entitlement to an increased rating for chronic bronchitis and emphysema.  With respect to the claim of service connection for asbestosis, a review of the Veteran's service records contains no evidence of asbestosis, and there is no post-service evidence of asbestosis or residuals thereof.  Therefore, it is not necessary for VA to schedule the Veteran for a VA examination on that issue.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Factual background.

The Veteran entered active duty in February 1954.  The DD Form 214 indicates that the Veteran's military occupational specialty was fire protection specialist.  The enlistment examination, dated in January 1954, was negative for any complaints or findings of any lung disorder.  The records indicate that a chest x-ray in October 1958 was consistent with diaphragmatic pleurisy.  In August 1961, the Veteran was diagnosed with left lower lobe pneumonia.  On June 23, 1964, the Veteran had a chest x-ray because of history of coughing for one month, with productive sputum and an ill defined infiltrate in the right apex was noted.  In July 1966, the Veteran was hospitalized for observation of pulmonary tuberculosis, which was not found.  In December 1966, he was diagnosed with questionable bronchitis.  In January 1967, the Veteran was diagnosed with bronchitis, secondary to myalgias form coughing.  His service medical records reflect no complaints of or treatment for asbestosis.  

A VA examination report dated in June 1974 reflects a diagnosis of chronic bronchitis, with pulmonary emphysema, moderate, with emphysema present only in the right upper third of the lung, work tolerance, 8 hours, light.  It was noted that pulmonary function tests showed mild obstructive ventilatory defect with no significant reversal by bronchodilator; no hyperinflation or restrictive impairment was noted.  

By a rating action in August 1974, the RO granted service connection for bronchitis with emphysema, rated as 30 percent, effective August 13, 1974.  

Medical evidence of record, including VA as well as private treatment reports, dated from July 1976 through April 1991 show that the Veteran received ongoing treatment for his lung condition, particularly emphysema.  The Veteran was admitted to a VA hospital in August 1981 for work up because of a right upper lobe lung density with apical bulla bilaterally.  At that time, it was noted that the Veteran had a 50 pack year smoking history, and quit approximately three years.  He also had a history of pneumonia in the 1950's.  He reported a history of shortness of breath for many years and dyspnea on exertion on eight steps.  The Veteran also complained of chest pain that occurs with cough and is not exertional.  The Veteran reported a history of asbestos exposure.  On examination, the lungs were clear to auscultation and percussion, except where there were some coarse wheezes heard bilaterally.  Chest x-ray on admission revealed a right apical pleural versus pleural density, bilateral apical bullae.  The Veteran underwent a right upper segmentectomy.  The discharge diagnosis was mass right upper lobe of the lung.  During a period of hospitalization for a shoulder condition in May 1988, examination of the lungs was clear.  

The Veteran was admitted to Mercy Hospital in March 1991 with complaints of chest pain of four days duration.  It was noted that he had a cold five days prior to admission with coughing and two days prior to admission had chest pain with shortness of breath.  The Veteran was seen in the clinic for chest x-ray which showed 50 to 60 percent left pneumothorax.  The Veteran's significant history included right upper lobe lobectomy and stabbing wound in the right shoulder.  The Veteran had repeat chest x-ray which showed expansion of the left lung with resolution of the pneumothorax and chronic blunting of the right costophrenic angle.  The Veteran underwent CT scan which showed old residual pneumothorax and bullous emphysematous changes nor in the left upper lobe lingula.  The Veteran underwent a left thoracotomy, segmental resection of the left upper lobe, pleurectomy and lymph node biopsies.  The post-operative course was uneventful.  

The Veteran's claim of entitlement to service connection for asbestosis and increased rating for bronchitis and pneumonia was received in September 2004.  Submitted in support of the claim were private treatment reports dated from April 2000 through September 2004.  Among these records is the result of a pulmonary function test, performed at Christ Hospital in March 2003, which revealed possible mild hyper reactive airways.  

The Veteran was afforded a VA examination in April 2005.  It was noted that the Veteran worked as a firefighter for 14 years in the Air Force and now claims exposure to asbestos during that time; he served during the Vietnam era, but denied having served in Vietnam.  No medications for pulmonary condition found in the records.  It was noted that the most recent PFT was done at Christ Hospital in March 2003.  No evidence of asbestosis found in the medical record.  The Veteran reported a productive cough with green sputum.  The Veteran also reported dyspnea on exertion with two flights of steps, walking less than 2 and a half blocks at which time he must stop to rest.  The Veteran indicated that he uses an inhaler as needed.  On examination, the lungs were clear to bases.  Excursion was good bilaterally, posterior old post operative scars from lobectomies.  A pulmonary function test (PFT) revealed that the Veteran's FVC was 97 percent predicted, his FEV-1 was 78 percent predicted, and his FEV-1/FVC was 80 percent predicted.  The DLCO was 63 percent.  It was noted that testing revealed an obstructive defect which is mild, and a significant response to bronchodilator.  Lung volumes were normal.  The diagnoses were bronchitis, emphysema and status post remove bilateral upper lobectomy, stable with no active treatment documented; and no evidence of asbestosis on chest Ct, with remote history of smoking.  

Received in October 2006 were private treatment reports dated from May 2001 through September 2006.  These records reflect treatment primarily for unrelated orthopedic disorders.  They do not reflect any treatment for bronchitis or diagnosis of asbestosis.  

The Veteran was afforded another VA examination in February 2010.  At that time, it was noted that his COPD has been treated with bilateral upper lobe reduction due to history of pneumothorax x2; he had one in 1983 and the second one in 1987.  The Veteran complained of chronic shortness of breath, cough, wheezing, and chest tightness.  He stated that his symptoms are exacerbated by exercise, respiratory infections, and nocturnal.  He is unable to walk one block without stopping to rest due to wheezing and shortness of breath.  He has been hospitalized only once for exacerbation of his COPD.  It was noted that his only medication is albuterol, which he uses three times a day with improvements in symptoms.  It was also noted that the Veteran is a retired Federal police officer due to worsening pulmonary symptoms.  On examination, the lungs were bilaterally clear to auscultation without wheezes, rales, or rhonchi, although he has poor aeration and prolonged expiration phase.  Abdomen was soft and nontender, and extremities are without clubbing, cyanosis, edema, or rash.  A PFT revealed that the Veteran's FEV-1 was 56 percent predicted.  The impression was chronic obstructive pulmonary disease, progressive symptoms with history of bilateral pneumothorax and bilateral lung reductions.  In an addendum to the above examination, dated in March 2010, the VA examiner noted that the Veteran's FEV-1/FVC was 79 percent predicted.  

At his personal hearing in April 2011, the Veteran indicated that he is currently using albuterol approximately 5 times a day; he stated that one of his doctors have told him that his condition has gotten worse.  The Veteran related that he is unable to walk any significant distance.  The Veteran's wife reported that he gets pneumonia all the time; she noted that he is unable to be as active as he used to be.  The Veteran indicated that he experiences chest pain.  The Veteran reported that he was a firefighter in the Air Force for approximately 14 years; he stated that, during that time, he was exposed to asbestos.  The Veteran also reported that he used to work as a police officer; however, he is no longer able to work as a result of his lung conditions.  


III.  Legal Analysis-Service Connection.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362(2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332(1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran currently has the disability for which benefits are being claimed.  


As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988 VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  Subsequently, an opinion by the VA General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  

The Board notes that the aforementioned provisions of M21-1 were rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  

VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease.  The exposure may have been direct or indirect, and the extent or duration of exposure is not a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29a.  

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The manual further provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.  

When, after consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  


The Veteran filed a claim for service connection for asbestosis as a result of asbestos exposure in September 2004.  Here, the evidence does not specifically show, nor does the Veteran allege, that he had a military occupational specialty during service that is known to have higher incidents of asbestos exposure (e.g. mining, milling, work in shipyards, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.)  According to the service personnel records, the Veteran was a Fire Protection Specialist.  See DD 214.  

While the service treatment records (STRs) show that the Veteran received treatment for pneumonia and bronchitis, service connection has been granted for those conditions.  However, the STRs do not report any treatment or complaints of asbestos exposure, or any diagnosis of asbestosis.  

The Board has reviewed all the private treatment records and VA examinations in the record.  There is no indication the Veteran has been diagnosed with or received treatment for asbestosis or any other asbestos-related diseases.  At the April 2005 VA examination, the Veteran report that he worked as a firefighter for 14 years in the Air Force and now claims exposure to asbestos during that time; he served during the Vietnam era, but denied having served in Vietnam.  Following an examination, the examiner noted that there was no evidence of asbestosis on chest Ct, with remote history of smoking.  A current disability is required in order to establish service connection.  Brammer v. Derwinski, 3 Vet. App. 223(1992).  

Despite the Veteran's claim, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492(1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137(1994); Espiritu, supra.  In this case, there is none.  Asbestosis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488(1997); Barr v. Nicholson, 21 Vet. App. 303(2007).  

Therefore, as there is no competent and probative evidence demonstrating that the Veteran has a diagnosis for asbestosis, service connection for such disorder is not warranted.  Without a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for asbestosis as a result of asbestos exposure.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.  


IV.  Legal analysis-Higher Evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. § 4.1 (2010) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2010) requires that medical reports be interpreted in light of the entire recorded history, and that each disability must be considered from the point of view of the Veteran's working or seeking work.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589(1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58(1994).  After careful review of the evidentiary record, the Board concludes that the Veteran's chronic bronchitis with emphysema has not significantly changed and a uniform evaluation is warranted.  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

The Veteran's chronic bronchitis and emphysema is evaluated under Diagnostic Code 6604.  38 C.F.R. § 4.97.  Under diagnostic code 6604 Forced Expiratory Volume in one second (FEV-1) of 71-to 80-percent predicted value; or ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  

FEV-1 of 56- to 70-percent predicted; or FEV-1/FVC of 56 to 70 percent; or DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.  

FEV-1 of 40- to 55-percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 40- to 55-percent predicted; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.  

FEV-1 less than 40 percent of predicted value; or FEV-1/FVC less than 40 percent; or DLCO (SB) less than 40-percent predicted; or maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); or cor pulmonale (right heart failure); or right ventricular hypertrophy; or pulmonary hypertension (shown by Echo or cardiac catheterization); or episode(s) of acute respiratory failure; or requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6600, chronic bronchitis with pulmonary function test showing FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent rating; FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent rating; and FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or requires outpatient oxygen therapy warrants a 100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2010).  

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96. 

Based on the diagnostic criteria stated above, the Board finds that the Veteran is not entitled to a disability rating higher than 30 percent for his chronic bronchitis with emphysema.  The Board is cognizant of, and has carefully considered, the Veteran's subjective report; however, none of the criteria required for a higher 60 percent rating were diagnosed or objectively noted.  The symptomatology associated with the service-connected disability does not rise to a sufficient level to warrant an increased rating at any time during the appeal period.  The treatment notes of record similarly do not provide objective support for a higher rating.  

The Board finds that the record does not supports a 60 percent evaluation, the next highest available under DC 6604, because pulmonary function testing does not show an FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40- to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Significantly, during the most recent VA examination in February 2010, it was noted that the Veteran's PFT showed an FEV-1 percent predicted as 56 percent, and the FEV-1/FVC was 79 percent predicted.  

The Board has considered whether the case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1).  However, the clinical presentation of the chronic bronchitis is neither unusual nor exceptional as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2010).  The record does not reflect frequent periods of hospitalization due to chronic bronchitis; and, while the Veteran indicates that he stopped working as a result of his chronic bronchitis with emphysema, he has not submitted competent evidence which shows that it caused marked interference with employment to a greater degree than that contemplated by the regular schedular standards which are based on average impairment of employment.  The Board finds, accordingly, that the criteria for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-159(1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995).  Referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, is not appropriate.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990); 38 U.S.C.A. § 5107(b).  




ORDER

Service connection for asbestosis is denied.  

A rating in excess of 30 percent for chronic bronchitis with emphysema is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


